

Exhibit 10.11


[Cypress Letterhead]


October 27, 1995


Sam G. Geha
Irvine, CA


Dear Sam:


We are pleased to extend an offer of employment to you to join Cypress
Semiconductor Corporation in the position of Staff Module Development Engineer
reporting to Daniel Arnzen, Module Development Manager.


Your initial compensation will be $79,180 annually, paid bi-weekly. Subject to
Board approval, Cypress also offers you an option to purchase 6,338 shares of
its Common Stock at the fair market value of the common stock as determined by
the Board of Directors at the next Board meeting following your hire date.
During your employment, you will be entitled to participate in the Company's
employee fringe benefit programs, stock purchase, profit sharing 2nd 401(k)
plans to the extent of your eligibility.


You will also receive a cash bonus in lieu of relocation benefits of $18,000
(less withholding taxes) when you begin employment. This will aid in your
relocation from Irvine to the Bay Area.


You will also receive a $3,200 (less withholding taxes) cash cost of living
adjustment bonus when you begin your employment.


We, at Cypress, look forward to having you join our team.


If you wish to accept our offer of employment, please sign and return to me one
copy of the enclosed offer agreement. Also, indicate your expected start date.
Should you have any questions, please feel free to call me at your convenience.


This offer is valid through 12:00 noon, Friday, November 3, 1995.


Very truly yours,


/s/ A.R. Alvarez


A.R. Alvarez
Vice President, Research & Development


ARA/bvs


[Cypress Letterhead]


October 27, 1995


Sam G. Geha
Irvine, CA


Dear Sam:


This is to confirm our understanding with respect to your employment with
Cypress (the 'Company'):


1. Effective on the date specified below, you will become a full-time employee
of the Company to serve in the position of Staff Module Development Engineer
reporting to Daniel Arnzen, Module Development Manager and to perform other such
duties and responsibilities as may be assigned to you from time to time by the
President or the Board of Directors of the Company.


2. In consideration for all services rendered by you in such employment, you
will be paid an annual salary of $79,180. Salary payments will be made
bi-weekly. During your employment, you shall be entitled to participate in the
Company's employee fringe benefit programs, stock purchase, profit sharing and
401(k) plans to the extent of your eligibility.


3. Subject to Board approval, Cypress proposes to grant to you an option to
purchase 6,338 shares of its Common Stock at the fair market value of the common
stock as determined by the Board of Directors at the next Board Meeting
following your hire date.


4. You will also receive a cash bonus in lieu of relocation benefits of $18,000
(less withholding taxes) when you begin employment. This will aid in your
relocation from Irvine to the Bay Area. In the event of your voluntary
termination of employment from the Company before completing one year of
service, the cash bonus and any Cypress-paid or reimbursed expenses that are a
direct result of your relocation shall be repaid, in full, by you to the
Company. Should you otherwise leave the Company during your first year of
employment the cash bonus and any Cypress-paid or reimbursed expenses shall be
subject to vesting at a rate of 1/12 per month. The gross bonus and Cypress-paid
or reimbursed expenses are considered additional income and will be included on
your W-2 wage summary at the end of the year.


5. You will also receive a $3,200 cash cost of living adjustment bonus (less
withholding taxes) when you begin your employment. In the event of your
voluntary termination of employment from the Company before completing two years
of service, the cash bonus shall be repaid, in full, by you to the Company.
Should you otherwise leave the Company during your first two years of
employment, the cash bonus shall be subject to vesting at a rate of 1/24 per
month. The gross bonus is considered additional income and will be included on
your W-2 wage summary at the end of the year.


6. Upon your acceptance of employment, you will sign the Company's standard
Proprietary Information and Inventions Agreement.


7. This offer is contingent upon your ability to present documents establishing
your right to work in the United States as required by the 1986 Federal
Immigration Reform and Control Act.


8. You hereby confirm that (i) you will not disclose or use any confidential or
proprietary information or trade secrets of any prior employer or other person
in connection with your employment by the Company, (ii) you are not subject to
any agreement or restriction which would restrict your employment with the
Company, and (iii) you have not solicited, nor has the Company requested that
you solicit, any person employed by your former employer to join the Company.


Very truly yours,


CYPRESS SEMICONDUCTOR CORPORATION


/s/ A.R. Alvarez


A.R. Alvarez
Vice President, Research & Development










Approved: /s/ John Hu
Human Resources Business Partner





The foregoing is agreed to and accepted by me:


/a/ Sam Geha    11/3/95
Signature    Date


11/27/95
Expected Start Date


        
Date of Birth
(for benefits calculations)




ARA/bvs


